Citation Nr: 0929125	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to October 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied service connection 
for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that although the Veteran's VA Form 9 
(received on June 7, 2006) reflects that the Veteran marked 
the box indicating that he did not want a Board hearing in 
conjunction with his appeal, he indicated on a corresponding 
form (also received on June 7, 2006) that he waived his right 
to an in-person hearing and desired to attend a 
videoconference hearing at the Buffalo RO.  Thereafter, in 
another form received on June 23, 2006, the Veteran indicated 
that he instead desired a Board hearing in Washington, DC.  
In statement received on July 11, 2006, the Veteran stated 
that he wished to have his claim decided by the Board and 
that he did not want a videoconference hearing.  On July 24, 
2006, the RO received another form from the Veteran which 
clearly indicates that he wants to attend a videoconference 
hearing before a Veterans Law Judge at the RO.

As the most recent correspondence from the Veteran indicates 
that he still desires the original videoconference hearing 
that he requested at the time his VA Form-9 was received, and 
there is no indication that he has withdrawn this request, 
the Board is of the opinion that such a hearing should be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a videoconference 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



